IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,426-02


                    EX PARTE ROBERT JESSE PADILLA, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 06-921-K368 IN THE 368TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession with

intent to deliver a controlled substance in a drug free zone, and was sentenced to fifteen years’

imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because he was advised incorrectly

regarding the punishment range for the offense, and because he was advised that he would serve his

sentence in this case concurrently with a federal sentence and would serve it in federal custody. We
                                                                                                    2

remanded this application to the trial court for findings of fact and conclusions of law.

       The trial court determined that Applicant was in fact incorrectly advised as to the applicable

punishment range for this offense. The trial court finds that Applicant would not have entered into

the plea agreement had he known the correct punishment range, and that he may not serve his

sentence concurrently with his federal sentences in federal custody. Applicant is entitled to relief.

Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 06-921-K368 in the 368th District Court of

Williamson County is set aside, and Applicant is remanded to the custody of the Sheriff of

Williamson County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 20, 2015
Do not publish